Citation Nr: 0800865	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
right acromioclavicular joint arthrosis (claimed as right 
shoulder injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection and awarded a 10 percent rating for right 
acromioclavicular joint arthrosis (claimed as right shoulder 
injury), effective December 27, 2004, the dated of the 
original claim.

During the course of this appeal, in a July 2007 rating 
decision the RO granted an increased initial 20 percent 
rating for right acromioclavicular joint arthrosis (claimed 
as right shoulder injury), effective December 27, 2004.  As a 
higher schedular evaluation for this disability is possible, 
the issue of entitlement to a rating in excess of 20 percent 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Right acromioclavicular joint arthrosis is currently 
manifest by right arm forward flexion to 60 degrees without 
pain and 120 degrees with pain, abduction to 80 degrees with 
pain, external rotation to 30 degrees with pain, and internal 
rotation to 30 degrees with pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for right acromioclavicular joint arthrosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5201(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2005.  The letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  Pursuant to a May 2005 rating action, 
service connection was granted for residuals of a femoral 
neck fracture, status post open reduction internal fixation, 
right hip, and a 10 percent rating was assigned.  The veteran 
disagreed with the rating assigned.  

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
March 2006.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, service treatment records show that the veteran 
complained of right shoulder pain in October 1970.  The 
diagnosis listed was bursitis of the shoulder.  Service 
treatment records include ongoing complaints of right 
shoulder pain.  An orthopedic note from August 1971 noted 
probable recurrent subluxation in the right shoulder.  The 
June 1972 separation examination report made no mention of a 
right shoulder injury or disability.

A VA clinic record from October 2004 indicated that shoulder 
flexion was to 130 degrees.  Abduction was to 120 degrees.  
External rotation was to 75 degrees.  On internal rotation, 
the veteran could reach his lower back with discomfort.  A 
contemporaneous X-ray revealed hypertrophic degenerative 
changes inferiorly with no other significant abnormalities.  
A VA magnetic resonance imaging (MRI) report of the right 
shoulder from November 2004 revealed tendinosis of 
supraspinatus with intrasubstance tear.  The veteran received 
physical therapy through the VA in December 2004 and 
January 2005.

During the VA examination in April 2005, the veteran reported 
that he was receiving occupational therapy but it was not 
helping him.  He said he took medication to control his 
shoulder pain, and he did not use any assistive devices.  He 
reported pain and stiffness in his right shoulder, but no 
swelling, heat, redness, or instability.  He said he felt a 
catching sensation in his shoulder joint with overhead 
activity.  Flare-ups occurred through persistent use of the 
joint.  He reported not being able to do things that required 
reaching over his head or across his body.

The examiner noted tenderness to palpation directly over the 
acromioclavicular joint.  There was no instability of the 
right acromioclavicular joint.  Forward flexion was to 160 
degrees with a mild amount of pain.  Abduction was to 90 
degrees with pain from 70 to 90 degrees.  External rotation 
was to 30 degrees with pain.  Internal rotation was to 30 
degrees with pain.  Repetitive use did not cause any decrease 
in the range of motion.  X-rays showed some glenohumeral 
joint arthrosis as well as acromioclavicular joint arthrosis.  
A diagnosis of right acromioclavicular joint arthrosis and 
right glenohumeral joint arthrosis was given.  The examiner 
opined that it was at least as likely as not that the veteran 
sustained a right acromioclavicular injury when he fell and 
landed on his right shoulder region.  The examiner further 
noted that the factor that had the greatest functional impact 
on the veteran was pain.

In May 2005, the RO established service connection for right 
acromioclavicular joint arthrosis with an evaluation of 10 
percent effective December 27, 2004.  This decision was based 
on the service medical records and the April 2005 VA 
examination report.  Upon review by a decision review officer 
in July 2005, the evaluation was increased to 20 percent.

A VA neurology record from November 2005 indicated that the 
veteran had a tremor in his right upper extremity.  He 
reported spilling when he tried to drink soup.  The examiner 
noted an obvious resting tremor and opined that the tremor 
might be due to an undiagnosed Parkinsonism.

On VA examination in April 2006, the veteran reported pain 
and stiffness in his shoulder.  He said that the pain 
radiated into his right shoulder and elbow.  He did not note 
any swelling, heat, redness, or instability.  He reported 
periods where his shoulder would lock up, and aggravating 
factors included overhead activity, carrying things, and 
lifting things.  The veteran also reported flare-ups.  He 
said he was unemployed because of problems with his vision as 
well as an inability to do heavy manual labor secondary to 
his shoulder pain.  He said that his shoulder disorder 
affected his daily living and recreational activities because 
he could no longer go fishing or reach up above his head or 
across his body.

On objective examination the examiner noted tenderness to 
palpation over the acromioclavicular joint.  Glenohumeral 
crepitance was noted with passive range of motion of the 
glenohumeral joint.  There was no instability of the 
acromioclavicular joint or the glenohumeral joint.  Forward 
flexion was to 60 degrees without pain and 120 degrees with 
pain.  Shoulder abduction was to 80 degrees with pain.  
External rotation was to 30 degrees with pain.  Internal 
rotation was to 30 degrees with pain.  No further loss of 
motion was experienced with repetitive use.  The veteran did 
have decreased internal rotation compared to the 
contralateral side.  He could not get his right hand back to 
his beltline.  He experienced pain with cross arm adduction.  
Diagnoses of right shoulder glenohumeral and 
acromioclavicular degenerative joint disease and right 
supraspinatus tendinosis with intrasubstance tear were noted.  
The examiner also stated that all right shoulder symptoms 
listed in the veteran's medical history were due to the 
veteran's right shoulder disability, but the tremor was not 
due to the right shoulder disability.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

520
0
Scapulohumeral articulation, ankylosis of:
Rating


Major
Minor

NOTE:  The scapula and humerus move as one 
piece



Unfavorable, abduction limited to 25  from 
side
50
40

Intermediate between favorable and 
unfavorable 
40
30

Favorable, abduction to 60 , can reach 
mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007)
520
1
Arm, limitation of motion of:
Rating


Major
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007)

520
2
Humerus, other impairment of:
Rating


Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail joint)
60
50

Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral 
joint:




With frequent episodes and guarding of 
all arm movements
30
20


With infrequent episodes, and guarding 
of movement only at shoulder level
20
20

Malunion of:




Marked deformity
30
20


Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007)

520
3
Clavicle or scapula, impairment of:
Rating


Major
Minor

Dislocation of
20
20

Non-union of:




With loose movement
20
20


Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of 
contiguous joint.


38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007)

   
38 C.F.R. § 4.71, Plate I (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Analysis

Based on the evidence of record, the Board finds that an 
initial evaluation in excess of 20 percent for the veteran's 
right shoulder disability is not warranted.  The Board notes 
that an evaluation in excess of 20 percent for the veteran's 
right shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
midway between side and shoulder level, or malunion of the 
humerus with a marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2007).

The Board observes that in the April 2005 VA examination, the 
veteran's range of motion of the right shoulder in forward 
flexion was to 160 degrees with a mild amount of pain.  
Abduction was to 90 degrees with pain from 70 to 90 degrees.  
In the April 2006 VA examination, the veteran's range of 
motion of the right shoulder in forward flexion was to 60 
degrees without pain and 120 degrees with pain.  Abduction 
was to 80 degrees with pain.  Further, the veteran's 
limitation of motion of the arm was not limited at midway 
between side and shoulder level at either examination.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  In addition, as 
the veteran had motion in the right shoulder, his shoulder 
was not ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).  Further, the medical records do not show that the 
veteran had any impairment of the humerus that resulted in a 
malunion of the humerus or recurrent dislocation at the 
scapulohumeral joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2007).  In addition, in both 2005 and 2006, it was 
remarked by the examiners that repetitive motion did not 
cause further impairment.  Therefore, an initial evaluation 
in excess of 20 percent for the veteran's right shoulder 
disability is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
While the veteran reported to the April 2006 VA examiner that 
he was currently unemployed, he stated that he lost his 
employment due to both service-connected and non-service-
connected disorders.  His current state of unemployment is 
not due solely to his service-connected disability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
claim.
ORDER

Entitlement to an initial rating in excess of 20 percent for 
right acromioclavicular joint arthrosis (claimed as right 
shoulder injury) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


